Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 10-26) in the reply filed on 04/22/2022 is acknowledged.
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2019, 09/25/2019, 03/23/2020, 04/20/2021, and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the recitation “the connecting pieces” and should be “the connecting piece[[s]]”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 lacks a transitional phrase such as "comprising", "consisting of", or "consisting essentially of". Therefore, it is unclear of what defines the scope of the claim with respect to unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03. It is noted that claim 10 in line 2 uses the transitional phrase "having", however, the term "having" is not defined as open or closed in light of the specification. See MPEP 2111.03(IV).
The term “substantially” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, a question of how much or less would be considered surrounded substantially by the sheathing. For examination purposes, claim 19 will be interpreted as “wherein the inner hose is surrounded for its entire length by a sheathing”. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 11-18 and 20-26 are rejected under 112th second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 fails to further limit the subject matter because of the recitation “the first and second connecting pieces are differently designed” which was already recited in claim 16 in line 2 that recites “both hose ends are provided with differently designed connecting pieces”. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 14, 16-18, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlemmer GMBH (EP 2192337 hereinafter “Schlemmer”).
In regard to claims 10 and 14, Schlemmer discloses a pressure hose (Fig. 1, 2) for a water-carrying system for connecting sanitary taps and adapted for carrying drinking water (Fig. 1, 2 is capable of carrying water for sanitary taps and drinking water. In [0022] of the English translation discloses the system is for transferring water. See note below), having an inner hose (Fig. 1, corrugated portion of 2 defines an inner hose) made of plastic (In [0001] of the English translation discloses 2 is made of plastic), 
wherein at least one hose end of the pressure hose is provided with a connecting piece (Fig. 1, connecting piece at 16), designed such that it differs from the inner hose (Fig. 1, connecting piece at 16 is designed differently such that it is not corrugated like the indicated inner hose), for joining the pressure hose to a complementarily designed connecting piece of a sanitary tap (Fig. 1, 16 is capable of joining to a complementary designed connecting piece of a sanitary tap), 
wherein the inner hose and the connecting piece are formed as one piece (Fig. 1, 16 and the corrugated portion of 2 are formed as one piece) and are produced via extrusion in a common extrusion process (Fig. 3 and in [0026] of the English translation discloses 2 is made by an extruder as shown in Fig. 3. See note below.).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “for a water-carrying system for connecting sanitary taps”, “adapted for carrying drinking water”, and “for joining the pressure hose to a complementarily designed connecting of a sanitary tap” are recitations of intended use of the pressure hose which does not differentiate the claimed apparatus from the inner hose and connecting piece of Schlemmer. 
In regard to claim 11, Schlemmer discloses the pressure hose according to claim 10, wherein the inner hose is corrugated (Fig. 1, 2 has a corrugated section that defines the inner hose).  
In regard to claim 16, Schlemmer discloses the pressure hose according to claim 10, wherein both hose ends are provided with differently designed connecting pieces (Fig. 1, connecting pieces at 16 and 3 which are differently designed), wherein a first connecting piece (Fig. 1, at 16) is designed to connect a first hose end to a complementarily designed connecting piece of a tap (Fig. 1, a first connecting piece at 16 is capable of connecting to a first hose end to a complementarily designed connecting piece of a tap), 3Attorney Docket No.: 5722URG-1and a second connecting piece (Fig. 1, at 3) is designed to connect a second hose end to a complementarily designed connecting piece of a water supply line (Fig. 1, a second connecting piece at 3 is capable of connecting to a second hose end to a complementarily designed connecting piece of a tap).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “designed to connect a first hose end to a complementarily designed connecting piece of a tap” and “designed to connect a second hose end to a complementarily designed connecting piece of a water supply line” are recitations of intended use of the ends of the pressure hose which does not differentiate the claimed apparatus from the ends of the pressure hose of Schlemmer. 
In regard to claim 17, Schlemmer discloses the pressure hose according to claim 16, wherein the first and second connecting pieces are differently designed (Fig. 1, 16 and 3 are differently designed as mentioned above in claim 16. See above under the section 35 USC § 112).  
In regard to claim 18, Schlemmer discloses the pressure hose according to claim 16, wherein the first connecting piece is designed to connect the first hose end to a complementary designed connecting piece of a sanitary tap or a kitchen tap (Fig. 1, a first connecting piece at 16 is capable of connecting to a first hose end to a complementarily designed connecting piece of a sanitary tap or kitchen tap).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “designed to connect the first hose end to a complementary designed connecting piece of a sanitary tap or a kitchen tap” is a recitation of intended use of the first hose end of the pressure hose which does not differentiate the claimed apparatus from the first hose end of the pressure hose of Schlemmer. 
In regard to claim 25, Schlemmer discloses the pressure hose according to claim 10, wherein the connecting piece comprises at its end face an encircling holding region or receiving region for holding or for receiving a sealing element (Fig. 1, at 16 can be defined as a holding region or receiving region capable of holding or receiving a sealing element).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “for holding or for receiving a sealing element” is a recitation of intended use of the connecting piece which does not differentiate the claimed apparatus from the connecting piece of Schlemmer. 
In regard to claim 26, Schlemmer discloses the pressure hose according to claim 10, wherein the connecting piece is formed free of corrugations on the inside in the axial direction (Fig. 1, 16 is free of corrugations on the inside in the axial direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlemmer (EP 2192337) in view of Briand (US 2012/0067452 A1).
In regard to claims 12-13 and 15, Schlemmer discloses the pressure hose according to claim 10, but does not expressly disclose the inner hose and the connecting piece are made of polyphenylsulfone, the pressure hose is adapted for a water pressure of 40 bar or more, and the pressure hose is adapted to carry water flows with a temperature of up to 100 0C or more.
In the related field of corrugated pipes, Briand teaches a corrugated hose (Figs. 1-3, corrugated hose 10 includes layers 12 and 14) made of polyphenylsulfone (In [0014] and [0029] discloses the hose can be made from one or more materials including PPSU that can withstand pressure up to 70 Mpa which converts to 700 bar).
It would have been obvious to one having ordinary skill in the art to have modified the material of the inner hose and connecting piece of Schlemmer to be made of polyphenylsulfone that is capable of withstanding pressure of 40 bar or more in order to have the advantage of low density, low cost, and sufficient mechanical strength as taught by Briand in [0014].
In regard to the pressure hose is adapted to carry water flows with a temperature of up to 100 0C or more, see https://dielectricmfg.com/knowledge-base/radel-polyphenylsulfone/ that discloses PPSU can withstand temperatures of 168-186 ˚C. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the inner hose of Schlemmer to be made of polyphenylsulfone since polyphenylsulfone has been known to offer high impact resistance, chemical resistance, and superior toughness as disclosed at https://www.solvay.com/en/chemical-categories/sulfone-polymers.

Claims 10-18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 1780894 B1) in view of Briand (US 2012/0067452 A1).
In regard to claims 10 and 14-15, Ho discloses a pressure hose (Fig. 1, at 110 and in [0001] of the English translation discloses the hose system is for trans) for a water-carrying system for connecting sanitary taps and adapted for carrying drinking water (Fig. 1, 110 is capable of connecting to sanitary taps and carrying drinking water and in [0001] of the English translation discloses the hose system is for transferring water and. See note below.), having an inner hose (Fig. 1, corrugated portion of 111), 
wherein at least one hose end of the pressure hose is provided with a connecting piece (Fig. 1, one of the non-corrugated ends of 111), designed such that it differs from the inner hose (Fig. 1, ends of 111 are at least different than the corrugated portion of 111 by at least being non-corrugated), for joining the pressure hose to a complementarily designed connecting piece of a sanitary tap (Fig. 1, ends of 111 are capable of joining to a complementary designed connecting piece of a sanitary tap), 
wherein the inner hose and the connecting piece are formed as one piece (Fig. 1, the corrugated portion of 111 and the ends of 111 are formed as one piece) and are produced via extrusion in a common extrusion process (Product by process).  
	Ho does not expressly disclose the inner hose is made of plastic and the inner hose and the connecting piece are made of polyphenylsulfone.
	In the related field of corrugated pipes, Briand teaches a corrugated hose (Figs. 1-3, corrugated hose 10 includes layers 12 and 14) made of polyphenylsulfone (In [0014] and [0029] discloses the hose can be made from one or more materials including PPSU).
	It would have been obvious to one having ordinary skill in the art to have modified the material of the inner hose of Ho to be made of polyphenylsulfone in order to have the advantage of low density, low cost, and sufficient mechanical strength as taught by Briand in [0014].
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the inner hose of Ho to be made of plastic such as polyphenylsulfone since polyphenylsulfone has been known to offer high impact resistance, chemical resistance, and superior toughness as disclosed at https://www.solvay.com/en/chemical-categories/sulfone-polymers.
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “for a water-carrying system for connecting sanitary taps”, “adapted for carrying drinking water”, and “for joining the pressure hose to a complementarily designed connecting of a sanitary tap” are recitations of intended use of the pressure hose which does not differentiate the claimed apparatus from the inner hose and connecting piece of Ho. 
Ho does not expressly disclose the inner hose and the connecting piece are produced via extrusion in a common extrusion process, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “produced via extrusion in a common extrusion process” does not impart a physical limitation which differentiates over the prior art, therefore the inner hose and the connecting piece of Ho is considered as reading on the limitation "produced via extrusion in a common extrusion process".
In regard to claim 11, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the inner hose is corrugated (Fig. 1, corrugated portion of 111 defines the inner hose and is corrugated).  
In regard to claim 12, Ho and Briand discloses the pressure hose according to claim 10, and Briand teaches the pressure hose is adapted for a water pressure of 40 bar or more (In [0014] discloses the pressure hose made of PPSU can withstand pressure up to 70 Mpa which converts to 700 bar. See above for the rejection to claims 10 and 14-15 for the combination of Ho and Briand.).  
In regard to claim 13, Ho and Briand discloses the pressure hose according to claim 10, and Briand teaches the pressure hose is made of PPSU which is a material adapted to carry water flows with a temperature of up to 100 0C or more (See https://dielectricmfg.com/knowledge-base/radel-polyphenylsulfone/ that discloses PPSU can withstand temperatures of 168-186 ˚C. Also see above for the rejection to claims 10 and 14-15 for the combination of Ho and Briand.).  
In regard to claim 16, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses both hose ends are provided with differently designed connecting pieces (Fig. 1, both ends of 111, one at 112 and another at 113 which are at least differently designed such that the end at 112 includes two rings 140 and 150 in grooves and the end at 113 includes a single ring 121 without grooves), wherein a first connecting piece is designed to connect a first hose end to a complementarily designed connecting piece of a tap (Fig. 1, a first connecting piece at 112 is capable of connecting to a first hose end to a complementarily designed connecting piece of a tap), 3Attorney Docket No.: 5722URG-1and a second connecting piece is designed to connect a second hose end to a complementarily designed connecting piece of a water supply line (Fig. 1, a second connecting piece at 113 is capable of connecting to a second hose end to a complementarily designed connecting piece of a tap).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “designed to connect a first hose end to a complementarily designed connecting piece of a tap” and “designed to connect a second hose end to a complementarily designed connecting piece of a water supply line” are recitations of intended use of the ends of the pressure hose which does not differentiate the claimed apparatus from the ends of the pressure hose of Ho. 
In regard to claim 17, Ho and Briand discloses the pressure hose according to claim 16, and Ho further discloses the first and second connecting pieces are differently designed (Fig. 1, at 112 and 113 are differently designed as mentioned above in claim 16. See above under the section 35 USC § 112).  
In regard to claim 18, Ho and Briand discloses the pressure hose according to claim 16, and Ho further discloses the first connecting piece is designed to connect the first hose end to a complementary designed connecting piece of a sanitary tap or a kitchen tap (Fig. 1, a first connecting piece at 112 is capable of connecting to a first hose end to a complementarily designed connecting piece of a sanitary tap or kitchen tap).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “designed to connect the first hose end to a complementary designed connecting piece of a sanitary tap or a kitchen tap” is a recitation of intended use of the first hose end of the pressure hose which does not differentiate the claimed apparatus from the first hose end of the pressure hose of Ho. 
In regard to claim 22, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece has on its circumference at least one encircling receiving groove to receive a sealing element (Fig. 1, sealing element 140 or 150 both are received in a respective groove formed on the outer circumference of the connecting piece at 112).  
In regard to claim 23, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece has on its circumference at least one radially protruding shoulder (Fig. 1, shoulder at 112), wherein the shoulder forms an axial end stop (Fig. 1, shoulder at 112 forms an axial end stop) for a tightening element (Fig. 1, nut 131 is a tightening element).  
In regard to claim 24, Ho and Briand discloses the pressure hose according to claim 23, and Ho further discloses the tightening element is a union nut (Fig. 1, 131 is a nut).  
In regard to claim 25, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece comprises at its end face an encircling holding region or receiving region for holding or for receiving a sealing element (Fig. 1, sealing element 150).  
In regard to claim 26, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece is formed free of corrugations on the inside in the axial direction (Fig. 1, the connecting piece at 112 is free of corrugations on the inside in the axial direction similar to the applicant’s invention such that connecting piece at 112 is different than the corrugated portion at 111).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 1780894 B1) in view of Briand (US 2012/0067452 A1) and further in view of Vieregge (US 2008/0191472 A1).
In regard to claims 19 and 21, Ho and Briand discloses the pressure hose according to claim 10, but does not expressly disclose the inner hose is surrounded for its entire length by a sheathing and the sheathing is pressed onto the inner hose at least at one hose end from the outside by means of a clamping element or a pressing sleeve.
In the related field of corrugated hose connections, Vieregge teaches a flexible hose (Fig. 14) comprising a corrugated inner hose (Fig. 14, corrugated inner hose at 12), a nut (Fig. 14, nut 16), a braided sheath that surrounds the entire length of the corrugated inner hose (Fig. 14, braided sheath 14), and a clamping element that presses the braided sheath onto the corrugated inner hose (Fig. 14, 26 is at least a clamping element that presses the braided sheath 14 onto the corrugated hose 12 such that 14 surrounds and contacts 12 through the entire length of the corrugated inner hose 12) in order to provide a simple connection such that the nut can revolve in relation to the hose and the tensile forces are absorbed by the braided sheath (In [0004] and [0006]). 
It would have been obvious to one having ordinary skill in the art to have modified the pressure hose of Ho in view of Briand to include a clamping element and a braided sheath in order to have the advantage of a simple connection such that the nut can revolve in relation to the hose and the tensile forces are absorbed by the braided sheath as taught by Vieregge in [0004] and [0006].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 1780894 B1) in view of Briand (US 2012/0067452 A1) and Vieregge (US 2008/0191472 A1) and further in view of Kwon (US 2014/0311610 A1).
In regard to claim 20, Ho, Briand, and Vieregge discloses the pressure hose according to claim 19, but does not expressly disclose the sheathing is a metal braiding or a plastic braiding.  
In the related field of corrugated hose, Kwon teaches a braided sheathing (Fig. 1, braided net 41) made of metal (In [0026] discloses 41 is made of metal) for a corrugated hose (Fig. 1, corrugated hose 40) in order to have the advantage of setting an expansion limit range and capable of withstanding high pressure such that without the braided sheathing, the corrugated hose may be broken (In [0026] discloses the advantage of having a metal).
It would have been obvious to one having ordinary skill in the art to have modified the material of the braided sheathing of Ho in view of Briand and Vieregge to be made of a metal in order to have the advantage of setting a desired expansion limit range and capable of withstanding high pressures as taught by Kwon in [0026].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the braided sheathing of Ho in view of Briand and Vieregge to be made of metal been known to offer strength, resistance to heat, low degradation, capable of a wide range of manufacturing, and cost-efficient long term as disclosed at https://www.appalachianmachine.com/metal-fabrication/advantages-disadvantages-metal-fabrication/. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Ko (US 2007/0024054 A1) discloses a pipe comprising a corrugated inner hose, a connecting piece, a shoulder formed on the connecting piece, and a nut.
	Ingram (US 2005/0081381 A1) discloses a pipe comprising a corrugated inner hose, a braided sheath, and a pressing sleeve to secure the braided sheath to the corrugated inner hose.
	Reed (US 5,803,128) discloses a pipe comprising a corrugated inner hose, a connecting piece, a braided sheath, and a pressing sleeve to secure the braided sheath to the corrugated inner hose.
	Webel (US 2018/0156101 A1) discloses a corrugated hose having a layer made of PPSU.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679